Citation Nr: 0004879	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  97-08 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for cancer of the penis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


REMAND

The veteran had active service from June 1967 to May 1969.  
He had service in the Republic of Vietnam, where his awards 
and decorations included the Combat Infantryman Badge and 
Purple Heart Medal.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  In October 1997, the veteran testified at a 
hearing before the undersigned Member of the Board.  In March 
1998, the case was remanded to the RO for additional 
development, and it is now before the Board for further 
appellate consideration.  

The veteran contends that his cancer of the penis was due, at 
least in part, to his exposure to Agent Orange in the 
Republic of Vietnam.  At his hearing, he testified that his 
cancer was discovered in 1995.  He also testified that one of 
his VA physicians had told him that cancer of the penis could 
manifest itself as much as 20 to 30 years after the actual 
onset.  

In the remand that followed the hearing, the Board requested 
that additional VA records dated since 1995 be obtained.  The 
RO obtained the requested records, but review of the file 
shows that records pertaining to the veteran's 
hospitalization for treatment of cancer of the penis in 1995 
at the VA Medical Center (VAMC) in Ann Arbor, Michigan, are 
not included in the record.  These records should be 
obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

In a rating decision dated in October 1999, the RO denied an 
increased rating for the veteran's service connected post-
traumatic stress disorder (PTSD) and determined that new and 
material evidence had not been submitted to reopen previously 
denied claims of entitlement to service connection for skin 
disability, diabetes and back disability.  The veteran's 
notice of disagreement with this decision was received at the 
RO in October 1999.  There is no indication that the RO has 
issued a statement of the case addressing these issues, and 
this should be done.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  The RO should issue a statement of 
the case addressing the issues of 
entitlement to a rating in excess of 30 
percent for PTSD and whether new and 
material evidence has been submitted to 
reopen claims of entitlement to service 
connection for skin disability, diabetes 
and back disability.  The veteran and his 
representative should be clearly advised 
of the need to file a timely substantive 
appeal with respect to each issue.  

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment of all health care providers, 
VA and non-VA, who may have information 
relevant to the issue of entitlement to 
service connection for cancer of the 
penis.  After obtaining any necessary 
authorization, the RO should attempt to 
obtain and associate with the claims file 
copies of such information not currently 
in the file.  In any event, the RO should 
obtain copies of the records pertaining 
to the veteran's hospitalization and 
surgery for cancer of the penis at the 
VAMC in Ann Arbor, Michigan, in June 
1995.  In addition, the RO should obtain 
and associate with the claims file all VA 
outpatient records and any VA hospital 
summaries for the veteran dated from 
January 1998 to the present.  Failures to 
respond or negative replies to any 
request should be noted in writing and 
associated with the claims file.  

3.  The veteran should be requested to 
submit medical evidence linking cancer of 
the penis to his military service.  

4.  Thereafter, the RO should review the 
claims file and ensure that all requested 
actions have been conducted and completed 
in full.  Then, the RO should undertake 
any other indicated development and 
thereafter readjudicate entitlement to 
service connection for cancer of the 
penis.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case on the 
issue of entitlement to service 
connection for cancer of the penis.  The 
veteran and his representative should be 
provided an opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




